Case: 20-60917       Document: 00516062086            Page: 1      Date Filed: 10/20/2021




              United States Court of Appeals
                   for the Fifth Circuit                                United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                        October 20, 2021
                                     No. 20-60917
                                                                          Lyle W. Cayce
                                   Summary Calendar                            Clerk


   Carlos Ramon Mejia Del Cid,

                                                                                Petitioner,

                                           versus

   Merrick Garland, U.S. Attorney General,

                                                                             Respondent.


                           Petition for Review of an Order of
                           the Board of Immigration Appeals
                                   No. A 095 097 148


   Before Smith, Stewart, and Graves, Circuit Judges.
   Per Curiam:*
          Carlos Mejia Del Cid, a native and citizen of Honduras, petitions for
   review of the decision of the Board of Immigration Appeals (“BIA”) dis-
   missing his appeal of the denial by an immigration judge of his application for
   withholding of removal and protection under the Convention Against Tor-



          *
              Pursuant to 5th Circuit Rule 47.5, the court has determined that this opin-
   ion should not be published and is not precedent except under the limited circumstances
   set forth in 5th Circuit Rule 47.5.4.
Case: 20-60917      Document: 00516062086          Page: 2   Date Filed: 10/20/2021




                                    No. 20-60917


   ture (“CAT”). In his application, Mejia Del Cid had claimed he was afraid
   to return to Honduras because he feared that he would be extorted, tortured,
   and killed by gang members who wished to recruit or extort him or by a for-
   mer client who had argued with him over a payment. His counsel designated
   his proposed particular social group as “people who fear for their welfare and
   well-being.” In his petition, Mejia Del Cid avers generally that he proved
   that he had a well-founded fear of future persecution and that he was unwil-
   ling or unable to return to Honduras.
          On petition for review of a BIA decision, we review factual findings
   for substantial evidence and questions of law de novo. Lopez-Gomez v. Ash-
   croft, 263 F.3d 442, 444 (5th Cir. 2001). The substantial-evidence standard
   applies to review of decisions denying withholding of removal and relief
   under the CAT and requires only that the BIA’s conclusion be based on the
   evidence presented and that its decision be substantially reasonable. Zhang
   v. Gonzales, 432 F.3d 339, 344 (5th Cir. 2005); Carbajal-Gonzalez v. INS,
   78 F.3d 194, 197 (5th Cir. 1996). “This court may not overturn the BIA’s
   factual findings unless the evidence compels a contrary conclusion.” Gomez-
   Palacios v. Holder, 560 F.3d 354, 358 (5th Cir. 2009).
          Mejia Del Cid has failed to brief any challenge to the BIA’s disposition
   of his claims arising under the CAT, so he has abandoned them. See Nastase
   v. Barr, 964 F.3d 313, 318 n.2 (5th Cir.), cert. denied, 141 S. Ct. 877 (2020).
   To the extent that his withholding-of-removal claim is not abandoned, Mejia
   Del Cid has not demonstrated that the record compels a conclusion contrary
   to the BIA’s. To obtain withholding of removal, a petitioner must show a
   “clear probability” or that “it is more likely than not” that, if he returns to
   his native country, he will be persecuted “on the basis of race, religion,
   nationality, membership in particular social group, or political opinion.”
   Chen v. Gonzales, 470 F.3d 1131, 1138 (5th Cir. 2006) (internal quotation
   marks and citations omitted). The alien must demonstrate “that race, relig-



                                           2
Case: 20-60917      Document: 00516062086          Page: 3   Date Filed: 10/20/2021




                                    No. 20-60917


   ion, nationality, membership in a particular social group, or political opinion
   was or will be at least one central reason for persecuting the applicant.”
   Shaikh v. Holder, 588 F.3d 861, 864 (5th Cir. 2009) (internal quotation marks,
   citations, and emphasis omitted). The protected ground “cannot be inciden-
   tal, tangential, superficial, or subordinate to another reason for harm.” Id.
   (internal quotation marks and citation omitted).
          Conduct driven by purely personal or criminal motives does not con-
   stitute persecution on account of a protected ground. Thuri v. Ashcroft,
   380 F.3d 788, 792−93 (5th Cir. 2004). Further, economic extortion and
   actions based on a desire for financial gain do not rise to the level of perse-
   cution on account of a protected ground. See Ramirez-Mejia v. Lynch,
   794 F.3d 485, 493 (5th Cir. 2015). Mejia Del Cid alleged only his former cli-
   ent’s desire to harm him for economic and “purely personal” reasons, which
   do not constitute persecution on account of a protected ground. Thuri,
   380 F.3d at 793. Mejia Del Cid’s theory that the gang would extort him econ-
   omically or commit crimes based on a desire for financial gain is also inade-
   quate to show that the gang would target him on account of a protected
   ground. See Ramirez-Mejia, 794 F.3d at 493.
          Substantial evidence supports the BIA’s conclusion that Mejia Del
   Cid did not establish a cognizable particular social group. To establish mem-
   bership in a particular social group, an alien must demonstrate that he is a
   member of a group of persons that “share a common immutable character-
   istic that they either cannot change or should not be required to change
   because it is fundamental to their individual identities or consciences.”
   Orellana-Monson v. Holder, 685 F.3d 511, 518 (5th Cir. 2012) (internal quo-
   tation marks and citation omitted). The group described as “people who fear
   for their welfare and well-being” lacks particularity because it could include
   a “wide swath of society crossing many political orientations, lifestyles, and
   identifying factors.” Id. at 522. Additionally, business owners extorted by



                                          3
Case: 20-60917    Document: 00516062086          Page: 4   Date Filed: 10/20/2021




                                  No. 20-60917


   gangs and people who oppose gangs are not protected groups under
   immigration law. Castillo-Enriquez v. Holder, 690 F.3d 667, 668 (5th Cir.
   2012); Orellana-Monson, 685 F.3d at 522.
         Accordingly, the record does not compel a finding contrary to that of
   the BIA as to whether Mejia Del Cid was entitled to withholding of removal
   and protection under the CAT. See Gomez-Palacios, 560 F.3d at 358. The
   petition for review is DENIED.




                                       4